United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-2368
                                    ___________

Salina Amey,                                    *
                                                *
                Plaintiff - Appellant,          *
                                                *
        v.                                      *
                                                *
County of Ramsey; Brian Portzen;                *
Robert Hanes,                                   *
                                                *
                Defendants - Appellees,         *
                                                * Appeal from the United States
--------------------------------------------    * District Court for the
                                                * District of Minnesota.
Salina Amey; Johnathon Amey;                    *
Christapher Amey,                               * [UNPUBLISHED]
                                                *
                Plaintiffs - Appellants,        *
                                                *
        v.                                      *
                                                *
County of Ramsey; Ramsey County                 *
Human Services Department; Ramsey *
County Mental Health Clinic; Dr.                *
Marcia Bennett; Dr. Thomas Grace,               *
                                                *
                Defendants - Appellees.         *
                                           ___________

                           Submitted: April 27, 2001
                               Filed: May 2, 2001
                                   ___________
Before HANSEN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       Salina Amey and her minor children, Johnathon and Christapher Amey, appeal
from the district court’s1 adverse grant of summary judgment in their civil rights actions
arising out of the named defendants’ involvement with Amey during a period of time
when she was allowed only supervised visitation with Johnathon and Christapher.

       After de novo review, we conclude that summary judgment was proper. The
various claims raised are either barred by the Rooker-Feldman2 doctrine, or fail under
the doctrine of quasi-judicial immunity. See Antoine v. Byers & Anderson, Inc., 508
U.S. 429, 436 (1993); Lemonds v. St. Louis County, 222 F.3d 488, 492-93 (8th Cir.
2000); Dunham v. Wadley, 195 F.3d 1007, 1010 (8th Cir. 1999), cert. denied, 121 S.
Ct. 60 (2000); Charchenko v. City of Stillwater, 47 F.3d 981, 982-83 (8th Cir. 1995);
Robinson v. Freeze, 15 F.3d 107, 108 (8th Cir. 1994); Myers v. Price, 463 N.W.2d
773, 775-76 (Minn. Ct. App. 1990). We further conclude that the district court did not
abuse its discretion in failing to grant equitable relief, see Sterling v. Calvin, 874 F.2d
571, 572 (8th Cir. 1989) (per curiam), or in denying leave to amend, see Roberson v.
Hayti Police Dep’t, 241 F.3d 992, 995 (8th Cir. 2001).

      Accordingly, we affirm. See 8th Cir. R. 47B.




      1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
      2
       Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); Dist. of Columbia Ct. of
App. v. Feldman, 460 U.S. 462 (1983).
                                            -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-